Citation Nr: 0414894	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  99-11 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and PM


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1984 to January 
1986.

The veteran's initial claim for service connection for PTSD 
was denied by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas in 1997.  

The veteran provided testimony at a hearing held before a 
Hearing Officer at the RO in October 1999; a transcript is of 
record.

By rating decisions of March and July 1997 the RO denied the 
veteran's claim of service connection for attention deficit 
disorder as well as for PTSD.  However, his notice of 
disagreement was specifically limited to PTSD, and, 
therefore, service connection for PTSD is the only issue 
before the Board at this time.

The veteran and PM subsequently provided testimony before the 
undersigned Veterans Law Judge sitting at a Travel Board 
hearing at the RO in November 2000; a transcript is of 
record.

In February 2001, the Board remanded the case for extensive 
development.  On return of the case to the Board, the Board 
referred the case for a medical expert opinion.  This opinion 
was received, all parties have reviewed it, and the case is 
for final appellate review based on the evidence now of 
record.


FINDINGS OF FACT

1.  All evidence necessary to decide the issue on appeal is 
of record.

2.  The veteran did not engage in combat with the enemy.

3.  The record includes a medical diagnosis of PTSD, 
competent evidence which supports the veteran's assertion of 
in-service incurrence of stressful events of a personal 
assault, and medical evidence including an expert opinion of 
a nexus between diagnosed PTSD and the stressful event of 
personal assault in service.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 4.125(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

During the course of the current appeal, the Board notes that 
there have been changes in the laws with regard to notice, 
the duty to assist in development of the evidence and other 
such matters.  In this case, extensive development took place 
pursuant to the Board's remand, and since then, a written 
medical expert opinion was solicited and is now of record.  
Given the extensive nature of available evidence, the 
acknowledged responsiveness of the veteran to the mandates of 
providing pertinent evidence with regard to his claim, and 
the ultimate resolution reached in the case herein, the Board 
can stipulate that all requirements of due process have been 
fulfilled, and that the action taken herein does not in any 
way jeopardize or diminish the rights of the veteran nor in 
any other way prejudice his case. 

Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

In general, congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2002); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996). VAOPGCPREC 82-90 
(July 18, 1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] in essence held that a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature preexists a claimant's military service 
but could be granted service connection if manifestations of 
the disease in service constituted aggravation of the 
condition.  Congenital or developmental defects, as opposed 
to diseases, could not be service-connected because they were 
not diseases or injuries under the law; however, if 
superimposed injury or disease occurred, the resultant 
disability might be service- connected.

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

In general, the evidence necessary to establish the 
incurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).  In this case, the veteran does not argue, and the 
evidence, including a review of the information contained in 
the veteran's personnel file (DA Form 20) and his discharge 
(DD Form 214), does not show, that he participated in combat.  
In addition, the claimed stressors are not related to combat.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).

38 C.F.R. § 3.304(f)(3) provides: If a post-traumatic stress 
disorder claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. 

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Extensive documentation is of record relating to the 
veteran's circumstances prior to, during and since service 
and incidents associated therewith, some of which are 
detailed in documents associated with an administrative 
review by the Naval Discharge Review Board undertaken in 
early 1990.

There is a record of his having been sexually abused as a 
young man; there is also some documentation of his allegation 
that he was subjected to some form of unwanted sexual 
attention or molestation in 1985 while in service.

VA clinical information has been entered into the file 
including a VA examination report from June 1997 in which it 
was felt that PTSD could not be definitely diagnosed, but he 
had a history of personality disorder.

Some VA outpatient treatment records and several statements 
from a VA Vet Center employee who had seen the veteran over a 
period of time for mental health problems are of record. His 
inservice stressor history was recorded, as well as post- 
stressor symptoms.  

On VA examination in June 1997 the veteran reported that he 
had been hospitalized at private facilities for psychiatric 
treatment prior to service.  Additionally, VA outpatient 
treatment records from September 1995 to March 1998 indicate 
that on an evaluation in March 1998, the examiner requested 
psychological testing of the veteran.  

At the personal hearings, the veteran detailed other care he 
has received.  Pursuant to the Board's remand, extensive 
additional development was undertaken and evidence was 
acquired which is now of record.

In January 2004, the Board requested a medical expert opinion 
pursuant to pertinent regulations including VCAA and VHA 
Directive 2000-049 dated December 12, 2000.  That opinion was 
returned in March 2004 and is now of record.

The medical expert opinion is unusually detailed in both the 
noted history and responses to the specific inquiries by the 
Board, which will be referenced herein only in the context of 
that response.  The Board finds that given the ultimate 
resolution of the case herein, and because of the 
completeness of the medical expert opinion, it is unnecessary 
to report any further evidence other than that cited above 
and in that opinion, in pertinent part, as follows 
[formatting is revised and consolidated to conserve space]: 

(The Veteran) is a 39 year old married male who had 
served in the Navy from December 1984 to January 
1986.  The Veteran filed for, but had previously 
been denied, service-connected benefits for Post-
Traumatic Stress Disorder secondary to military 
sexual assault.  He currently maintains that his 
PTSD symptoms, which include symptoms of 
depression, are a direct result of military sexual 
trauma incurred while he was serving on active 
duty, and which aggravated a previous severe 
episode of on-going sexual assault when he was an 
adolescent (immediately prior to his entry into 
active duty).  The incident which occurred while on 
active duty, was summarized in the record as the 
Veteran "being fondled and hugged in the shower at 
the San Diego Naval Base".  When the Veteran filed 
a complaint with the Military Police at that time, 
the Veteran believes that he became the one accused 
of initiating homosexual conduct, and was fearful 
that as a result of the investigation, he would be 
the individual given a Dishonorable Discharge 
rather than the perpetrator.

Pertinent past personal information is that the 
Veteran was severely sexually assaulted and 
molested as a 16 year old adolescent by a male 
friend of the family that he knew from his Church. 
(See below).  It is the contention of the National 
Service Officer writing on behalf of the Veteran, 
that since the Veteran's documented sexual attack 
occurred while on active duty, aggravation of the 
Veteran's pre-service trauma would allow for 
service connection to be established on the basis 
of "an aggravating condition".

The Veteran underwent a VA examination on November 
18, 2002 and an opinion was rendered which stated 
that the patient did not meet all the criteria for 
PTSD because he "did not have enough avoidance 
symptoms."  However, it continued, the patient 
"clearly has been exposed to criteria A stressors 
for PTSD to include sleep difficulty, intrusive 
thoughts, nightmares, depression, numbing, 
irritability, hyper vigilance, and hyper startle 
response.  [In addition] it is this clinician's 
opinion that the personality disorder is probably a 
result of repeated traumatization."  Further, the 
examiner stated of the Veteran that:  "It is 
apparent... he suffers from a range of depressive 
symptoms and that he meets the DSM-IV criteria for 
Dysthymic Disorder [as well].  This individual is 
plagued by feelings of sadness, helplessness, and 
depressive symptoms that permeate his life."

(PTSD current requirements in the DSM-IV state that 
the criteria require exposure to a traumatic event 
and a response involving intense fear, 
helplessness, or horror. In addition, a more 
susceptible individual may have PTSD based on 
exposure to a stressor that would not necessarily 
have the same effect on "almost anyone".)

Prior Patient History:
According to records made available for review, the 
Veteran was born and raised in ....  At the age of 11 
months, he was severely scalded and had 1st, 2nd, and 
3rd degree burns on over 60% of his body.  This 
event had lasting developmental and emotional 
consequences for him.  The patient required skin 
graft surgeries and carried the scars throughout 
his life.  One might speculate that this horrendous 
event affected the Veteran's later school 
performance, establishment of interpersonal 
relationships, and issues of basic trust.

At the age of 16, the Veteran was sexually 
molested/assaulted by a male friend of the family 
that he knew from his Church.  The sexual 
molestation had apparently gone on for some time, 
possibly over a period of three years from age 16 
to age 19.  Apparently, and as one might only 
imagine, this repetitive traumatization had an 
extremely adverse psychological effect upon the 
Veteran.  As noted subsequently in records, the 
sexual acts themselves were described as brutally 
sadistic, painful and non-consensual.  Although 
repeatedly sodomized, the Veteran was afraid to 
tell anyone about the sexual assaults for fear that 
he would be seen as the initator (sic)and severely 
punished or abused by family or other authoritarian 
figures.  The perpetrator threatened to disclose 
the homosexual relationship if the Veteran reported 
it to anyone.  Given his background, religious 
affiliation, and family dynamics, the Veteran was 
extremely scared about possible repercussions if 
such information were revealed.  It is noted that 
the Veteran apparently did receive psychological 
treatment after the molestations/assaults, and 
prior to entering the military.

Due to developmental delays and borderline 
intellectual functioning, the Veteran did not 
finally graduate from high school until the age of 
19.  He wanted desperately to leave the chaotic and 
tumultuous childhood and adolescence he had, and in 
order "to escape", he thought that joining the 
Navy would be the answer.  However, right from the 
beginning of his training, there were difficulties 
with authoritarian figures.  The records are 
replete with examples of behavior pathology that 
was noted throughout his basic training period.  
There is evidence that the Veteran had difficulty 
passing the most fundamental skills tests, was a 
behavioral problem in boot camp, and had numerous 
discipline violations.  This was complicated by 
physical problems which included skin problems 
(eczema) and hemorrhoid problems that eventually 
required hemorrhoid surgery.  The association of 
the need for hemorrhoid surgery to the previous 
history of repetitive sexual assault, was not 
established.

In April, 1985, while still in basic training, the 
Veteran was sexually traumatized again.  The 
incident occurred on the base swimming pool and 
sauna where swimming was being taught to Navy 
recruits.  The incident was summarized in the 
record as the Veteran alleging he was "being 
fondled and hugged in the shower at the San Diego 
Naval Base" by another male whom the Veteran had 
met in the swimming pool area and sauna, and who 
the Veteran described as a "large Filipino".  The 
Veteran described having to "physically fight his 
way out of the situation" to avoid his fear of 
being raped again.  When the Veteran filed a 
complaint with the Military Police, the Veteran 
believes that he was the one accused of initiating 
the homosexual behavior, and was fearful he would 
be given a Dishonorable Discharge on that basis.

In June, 1985, the Mental Health Clinic 
psychiatrist, (who had been asked to see this 
Veteran several times previously for behavioral and 
disciplinary problems), recommended to Command that 
the Veteran be separated from service due to his 
"Mixed Personality Disorder" and that "if 
retained, this member will be a liability to the 
Navy, and further, his ability to conform to 
demands placed on him are greatly impaired."  For 
reasons unknown, Command did not elect to discharge 
the patient under such provisions, and instead, 
retained him against the Mental Health 
recommendation Predictably, a few months later - by 
September, 1985, - the Veteran's behavior had 
continued to be so problematic that that a General 
Discharge for Pattern of Misconduct was executed.  
(This was later upgraded in March, 1990, to a 
General Discharge under Honorable Conditions.)  
After his release from active duty, the Veteran 
tried to hold several jobs, and moved several 
times.  He received three years of psychological 
treatments at various places because of the sexual 
trauma he incurred.  He offered complaints to one 
examiner of being unable to keep a job and 
"maintain his psychological stability", which he 
attributed to the sexual traumatization.

The Veteran was interviewed by a psychiatrist in 
March, 1998.  The psychiatrist wrote:  "He [the 
Veteran] believes he is homosexual by natural 
orientation but was not raised to be able to 
consider that due to the religious beliefs in his 
family.  The [previous molestation/sexually 
assaultive] relationship was reportedly quite 
sadistic and was never consensual." "[the 
Veteran] denied any sexual relationships since the 
military [through 1998] and has a number of friends 
and support in the gay community but denies 
relationships.  He is very ambivalent about what 
type of lifestyle he would like to have.  He said 
he is sexually attracted to men, but would like to 
have a wife and children." "[the Veteran] is very 
involved with his mother and describes her bathing 
him after his accident last year [1997]."  The 
Veteran is currently married.  Psychological 
testing done in September, 2002, revealed 
borderline intellectual functioning, and 
Personality Disorder, NOS.

Discussion:
This review understands that service connection may 
be granted for a disability resulting from disease 
or injury incurred in, or aggravated by, service.  
A pre-existing injury or disease will be considered 
to have been aggravated by active military service 
where there is an increase in disability during 
such service.

This review further understands that even in cases 
where the evidence of record is evenly balanced, 
the resolution of reasonable doubt should be in 
favor of the appellant.  It is noted that given the 
various degrees of disability, not all cases will 
necessarily show all findings specified in 
disability determinations.

Questions asked of this review:
1) What was the appropriate diagnosis of any pre-
service psychiatric problems?
a)  Prior to entering active duty, this 
Veteran had already been traumatized, physically 
and emotionally.  As mentioned, beginning as a very 
young child with severe burns to over 60% of his 
body and subsequent skin grafting surgeries, there 
were cognitive and developmental delays that likely 
contributed to the Veteran requiring Special 
Education until he graduated high school at the age 
of 19.

b)  Compounding this, documentation of 
repeated, "sadistic", non-consensual sodomy from 
the age of 16-19, contributed significantly to his 
already damaged sense of self-esteem and core sense 
of identity.  His profound anxiety to disclose this 
information for fear of being re-victimized by 
family or other authoritarian figures, led to his 
"escaping" his home by joining the Navy.

c)  There have been several references to this 
Veteran's "personality disorder" - difficulty 
with authoritarian figures, inappropriate 
expressions of anger, and difficulty with 
interpersonal relationships on multiple levels.

d)  By definition, personality disorders are 
life-long maladaptive behaviors, inflexible and 
pervasive across a broad range of personal and 
social situations, beginning at an early age.

e)  It is therefore likely that prior to 
entering military service, this Veteran already met 
the criteria for a personality disorder", but as 
was pointed out by another psychiatrist, the origin 
of the personality disorder may have been a result 
of early and multiple, repetitive traumatizations.

2)  What is the correct diagnosis for any 
psychiatric pathology in service?

a)  After entering the service, behavioral and 
characterologic difficulties were discernable from 
the very beginning.  It would therefore not be 
unreasonable to conclude that the pre-existing 
personality disorder simply became more manifest 
under the regimented, 24/7, strict discipline of 
basic training.  There is ample documentation to 
this effect including the Mental Health note from 
the Unit psychiatrist recommending that Command 
discharge this Veteran for those very reasons.  
They did not follow that advice.

b)  In addition, after the molestation at San 
Diego, it is likely that the Veteran experienced a 
significant upsurge in symptoms of Post-Traumatic 
Stress Disorder given his prior history of sexual 
assault.  The manifestations of the PTSD symptoms 
may have been expressed only partially, or obscured 
because of the Veteran's personality disorder, 
negativistic attitude, and apparent disregard for 
authority.

c)  When the Veteran did make an effort to 
report the homosexual incident, the records 
indicate that he became the soldier under 
investigation for possibly initiating the 
homosexual behavior in the first place.  This 
merely recapitulated his deepest fears as had been 
expressed previously from the age of 16-19: namely, 
informing an authoritarian figure of unwanted 
homosexual behavior might result in one 
incriminating oneself.  Thus, the process of 
investigation after the Veteran reported this 
incident, was itself another form of 
traumatization.

3)  What is the correct diagnosis for any current 
psychiatric pathology?

a)  The most current records [2002] state that 
the Veteran "suffers from a range of depressive 
symptoms [today] and that.. .This individual is 
constantly plagued by feelings of sadness and 
helplessness and that his depressive symptoms 
permeate his life."

b)  This would seem to indicate that the 
Veteran currently suffers from Dysthymic Disorder, 
but that does not preclude the Veteran from 
simultaneously being diagnosed with personality 
disorder and Post-Traumatic Stress Disorder.

c)  From reading the records, it is highly 
likely that this Veteran does indeed meet the 
fundamental criteria for a Post-Traumatic Stress 
Disorder as a result of military sexual assault 
triggering (aggravating) an even more serious pre-
existing repetitive sexual rape that occurred over 
a period of three years prior to active duty.  
[emphasis added]

4)  Did the Veteran develop a superimposed neurotic 
or psychotic disorder in the service?

a)  As explained above, the Veteran likely 
entered active duty with a pre-existing personality 
disorder and Post-Traumatic Stress Disorder, the 
latter being significantly aggravated by an 
unwanted homosexual molestation while on active 
duty.  [emphasis added]

5)  Does the Veteran have a current neurotic or 
psychotic disorder that is causally related to the 
incident of sexual assault or molestation in the 
service?

a)  It would appear from the record review 
that the prior-to-service personality disorder and 
Post-Traumatic Stress Disorder were both 
significantly aggravated by the incident of sexual 
molestation/assault that occurred while on active 
duty.

b)  These symptoms and concomitant stressors 
may have been compounded further by the 
investigation which ensued, and the Command's 
decision to retain the recruit in spite of the 
Mental Health Officer recommending separation from 
service based on personality disorder.

c)  The ensuing months while on retention 
appear to have only served in exacerbating 
underlying character and behavior pathologies of 
the Veteran until such time as the Veteran was 
discharged anyway, but under a pattern of 
Misconduct status, rather than for a personality 
disorder.

d)  In sum, personality disorder, Post-
Traumatic Stress Disorder, and Dysthymic Disorder 
appear to be the current psychiatric pathologies, 
each causally related (directly or indirectly) to 
the military sexual molestation/assault event.  
[emphasis added]



Analysis

It should be said from the outset that the obtainable 
evidence in this case is by no means comprehensive, nor will 
it probably ever be much better than it is now.  In fact, in 
many cases such as this, it is the very nature of the alleged 
assault that renders the diagnosis and an association with 
the stressor so difficult to later prove.  There is nothing 
that either VA or the claimant can reasonably do to make the 
documented factual underpinnings of the case any more 
persuasive, and there is no point in endeavoring to do so.  
Nonetheless, the Board finds that there is a sufficiently 
credible and adequate basis for satisfactorily resolving the 
issue at hand.   

Moreover, from the outset, the Board would note that the 
evidentiary and medical (psychiatric) convolutions in this 
case are many.  However, the complexity of the clinical 
picture need not further complicate the equitable resolution 
of the claim as it solely relates to whether PTSD is the 
result of service.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

In the case of a non-combat related stressor, there are 
numerous guidelines set forth which regulate what may and may 
not be considered and under what circumstances.  In the case 
of a claim that a personal assault was the stressor for PTSD, 
certain additional or collateral factors may be taken into 
consideration.  

In this case there are many of the classic circumstances to 
support that the veteran was sexually assaulted in service.  
This is documented, as are other problems before and since 
service.  His inservice allegations are not contradicted by 
collateral records, but in fact were fairly well accepted 
even at the time.  It is certainly believed by virtually all 
of the myriad clinicians and therapists who have seen him in 
a clinical and/or personal setting since then.  That 
inservice story remains somewhat incomplete, perhaps, and not 
totally persuasive in every single aspect.  Nonetheless, all 
in all, the Board has perceived a basis for extending 
credibility to his account.  What happened to him thereafter 
in service is also rather straightforward and clearly did not 
improve his overall mental health.  

The veteran obviously had a difficult post-service life, 
which has unfortunately often paralleled a classic sexual-
assault predicated PTSD state.  It is clear that his mental 
health has had a significant progression downward, but his 
symptoms have been very much the same.  He has been diagnosed 
as having a variety of disorders, but is now most 
predominantly diagnosed as having PTSD as at least a 
significant portion of any mental health problem.  Of record 
are numerous affirmative conclusions, reached by medical and 
lay experts, that his current symptoms are due to and 
entirely consistent with the reasonably credible inservice 
sexual stressors.  One or more of his ongoing treating 
physicians have been convinced of the story and the 
relationship between such assault in service and his current 
PTSD, and the Board finds no sound basis for disagreement.  
In its decision the Board has relied heavily on the extensive 
and thoughtful medical expert opinion.  Resolving all doubt 
in his favor, the Board concludes that the veteran's 
currently diagnosed PTSD cannot be dissociated from his 
reported sexual assault during service.  


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



